Title: Herr von Low to John Adams: A Translation, 2 April 1782
From: Low, Herr von
To: Adams, John



Neuwied, 2 April 1782
Right Honorable Sir and Minister!

Since the repeated announcement in public German newspapers of the fact that the United States of North America is trying to find and hire experienced engineers and would guarantee them excellent and good conditions, so I have wished to do a favor for one of my friends, who as a practical engineer has worked for the French, and thus I have wanted, most obediently, to ask your right honorable sir for further information about the abovementioned conditions, before my friend, who is traveling for business at the moment, negotiates this matter further in writing and will not fail to recommend himself under your right honorable sir’s protection. In the meantime I have the honor to obediently request a reply to this inquiry, remaining with all respect, your right honorable sir’s obedient servant

von LowDirectorial Secretair at the Westphälischen Reichs Grafen-Collegio

